Case 18-09108-RLM-11   Doc 1423-7     Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 1 of 4




                                     EXHIBIT G

                                    Proposed Order
Case 18-09108-RLM-11              Doc 1423-7      Filed 02/03/21       EOD 02/03/21 17:26:42           Pg 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


      In re:                                                  Chapter 11
                              1
      USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                             Debtor.


  ORDER GRANTING SECOND INTERIM APPLICATION OF JENNER & BLOCK LLP
    AS COUNSEL TO USA GYMNASTICS FOR ALLOWANCE OF COMPENSATION
   FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED
             FROM APRIL 1, 2020 THROUGH NOVEMBER 30, 2020

               This matter came before the Court on the Second Interim Application Of Jenner & Block

  LLP As Counsel To USA Gymnastics For Allowance Of Compensation For Services Rendered And

  Reimbursement Of Expenses Incurred From April 1, 2020 Through November 30, 2020 (the

  “Application”), filed by Jenner & Block LLP (“Jenner & Block”) as counsel to the debtor and


  1
   The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
  principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11          Doc 1423-7       Filed 02/03/21      EOD 02/03/21 17:26:42          Pg 3 of 4




  debtor in possession (the “Debtor”), for the entry of an order pursuant to sections 330 and 331 of

  title 11 of the United States Code, 11 U.S.C. §§ 101–1532, Rule 2016 of the Federal Rules of

  Bankruptcy Procedure, Rule 2016-1 of the Local Rules of the United States Bankruptcy Court for

  the Southern District of Indiana, the Order Granting Debtor’s Application For Order Authorizing

  The Debtor To Employ Jenner & Block LLP As Counsel Pursuant To 11 U.S.C. § 327(a), Effective

  As Of The Petition Date [Dkt. 188], the Order Granting Debtor’s Motion For Entry Of Order

  Establishing Procedures For Interim Compensation And Reimbursement Of Professionals

  [Dkt. 187] (the “Interim Compensation Order”), and the United States Trustee’s Guidelines For

  Reviewing Applications For Compensation And Reimbursement Of Expenses Filed Under 11

  U.S.C. § 330 By Attorneys In Large Chapter 11 Cases Effective As Of November 1, 2013; and the

  Court finds that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; (ii) this matter

  is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A); (iii) the legal and factual bases set forth

  in the Application establish just cause for the relief requested therein; and after due deliberation,

  and good and sufficient cause appearing therefore, the Court hereby determines the Application

  should be GRANTED.

         IT IS HEREBY ORDERED:

         1.      The Application is granted as set forth herein.

         2.      Compensation to Jenner & Block for professional services rendered beginning on

  April 1, 2020 through and including November 30, 2020 (the “Second Interim Period”) is

  allowed on an interim basis in the amount of $1,377,435.60.

         3.      Reimbursement to Jenner & Block for expenses incurred during the Second Interim

  Period is allowed on an interim basis in the amount of $16,683.08.




                                                     2
Case 18-09108-RLM-11        Doc 1423-7      Filed 02/03/21     EOD 02/03/21 17:26:42         Pg 4 of 4




         4.     The Debtor is authorized to pay Jenner & Block all fees and expenses allowed on

  an interim basis by this Order, including the 20% of Jenner & Block’s fees generated during the

  Second Interim Period but subject to holdback under the Interim Compensation Order.

         5.     The allowance of interim compensation and expenses by this Order is without

  prejudice to Jenner & Block’s right to seek additional compensation for services performed and

  expenses incurred during the Second Interim Period.

         6.     The Court retains jurisdiction with respect to all matters arising from or related to

  the implementation of this Order.

                                                ###




                                                  3
